Exhibit 10.112

EXECUTION COPY

 

 

CHARMING SHOPPES RECEIVABLES CORP.

Seller and Holder of the Exchangeable Seller Certificate

SPIRIT OF AMERICA, INC.

Servicer

and

U.S. BANK NATIONAL ASSOCIATION

Trustee

Charming Shoppes Master Trust

 

 

AMENDMENT

Dated as of October 17, 2007

to

SECOND AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

Dated as of November 25, 1997

(as amended on July 22, 1999, May 8, 2001, August 5, 2004 and March 18, 2005)

 

 

 



--------------------------------------------------------------------------------

THIS AMENDMENT, dated as of October 17, 2007 (this “Amendment”) is to the Second
Amended and Restated Pooling and Servicing Agreement, dated as of November 25,
1997, as amended as of July 22, 1999, as of May 8, 2001, as of August 5, 2004
and as of March 18, 2005 (the “Agreement”) each by and among Charming Shoppes
Receivables Corp., as seller (the “Seller”) and as Holder of the Exchangeable
Seller Certificate, Spirit of America, Inc., as servicer (the “Servicer”), and
U.S. Bank National Association, as trustee (the “Trustee”). Any capitalized term
not herein defined shall have the meaning assigned to it in the Agreement.

WHEREAS, the Seller, the Holder of the Exchangeable Seller Certificate, the
Servicer and the Trustee desire to amend the Agreement in certain respects as
set forth herein;

WHEREAS, notice of this amendment and a copy of the form of this Amendment has
been given to each Purchaser Representative at least ten Business Days prior to
the date hereof;

WHEREAS, an Opinion of Counsel for the Seller has been delivered to the Trustee
and each Purchaser Representative pursuant to Section 13.1(a) of the Agreement;

WHEREAS, each Rating Agency has notified the Seller, the Servicer and the
Trustee in writing that the amendment provided herein shall not result in a
reduction or withdrawal of the rating of any outstanding Series or Class as to
which it is a Rating Agency;

NOW THEREFORE, the Agreement is hereby amended in the following manner:

SECTION 1. Amendments.

(a) Section 1.1 of the Agreement is hereby amended as follows:

(i) by adding the following definitions in the appropriate alphabetical order:

“Acquired Portfolio” shall mean a portfolio of Accounts acquired by the
Originator after September 1, 2007 from any Person (or group of affiliated
Persons) that is not, as of September 1, 2007, an Affiliate of Charming Shoppes,
Inc.

“Affiliated Brand” means any brand name or trademark now owned or licensed or
hereafter developed, licensed or acquired by Charming Shoppes, Inc. or its
present or future Affiliates, which is used primarily for women’s apparel sales;
it being understood and agreed that as of the date hereof “Affiliated Brand”
includes, but is not limited to, Fashion Bug, Fashion Bug Plus, Lane Bryant,
Lane Bryant Outlet, Lane Bryant Woman, Lane Bryant Catalog, Cacique, Petite
Sophisticate, Petite Sophisticate Outlet, Figure Magazine, Catherines and
Catherines Plus Sizes.

“Co-Brand Percentage” shall mean, at any time, 10% or such higher percentage as
the Servicer shall have designated in a written notice to the Trustee; provided
that Standard & Poor’s shall have notified the Seller or the Servicer in writing
that increasing such percentage will not result in a reduction or withdrawal of
its rating on any outstanding Investor Certificates and the Servicer shall have
provided a copy of such notice to the Trustee.

 

   1   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

(ii) by deleting the definition of “Co-Branded Program” in its entirety and
substituting the following therefor:

“Co-Branded Program” means a program of the Originator to originate charges on a
general purpose credit card, including without limitation a card under the Visa®
, MasterCard®, American Express® or Discover® systems, which credit card may be
co-branded with one or more Affiliated Brands as specified in the Cardholder
Guidelines.

(iii) by deleting the definition of “Corporate Trust Office” in its entirety and
substituting the following therefor:

“Corporate Trust Office” shall mean the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office as of October 17, 2007 is located at EP-MN-WS3D, 60 Livingston Avenue,
St. Paul, Minnesota 55107, Attention: Structured Finance/Charming Shoppes Series
2007-1.

(iv) by deleting Section 1.1.2 of the definition of “Eligible Account” in its
entirety and substituting the following therefor:

1.1.2 which has been originated in connection with the extension of credit
through a Specified Program to an Obligor whose application for the extension of
credit was processed through the Originator or an Affiliate of the Originator or
which has been acquired by the Originator from a third party and determined by
the Originator to be in compliance with the Cardholder Guidelines, including
those relating to the extension of credit; provided that:

 

  (A) an Account originated in a Specified Program other than a Private Label
Program or a Co-Branded Program shall be an Eligible Account only if at or prior
to the designation of such Account to the Trust the Rating Agency Condition has
been satisfied with respect to the inclusion of Accounts from such Specified
Program;

 

  (B) if Standard & Poor’s has rated any outstanding Series, an Account
originated in a Co-Branded Program shall be an Eligible Account only if, at the
time such Account is designated as an Additional Account and after giving effect
to such designation, the aggregate amount of Principal Receivables arising in
Accounts generated under a Co-Branded Program as of the related Addition Cut-Off
Date does not exceed the Co-Brand Percentage of the aggregate Principal
Receivables in all Accounts, as of the last day of the most recent Due Period;
and

 

  (C) an Account originated in an Acquired Portfolio shall be an Eligible
Account only if at or prior to the designation of such Account to the Trust the
Rating Agency Condition has been satisfied with respect to the inclusion of
Accounts from such Acquired Portfolio.

 

   2   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

(v) by deleting Section 1.1.4 of the definition of “Eligible Account” in its
entirety and substituting the following therefor:

1.1.4 the Obligor on which has provided, as its most recent billing address, an
address which is located in the United States, a U.S. Territory or a U.S.
Military P.O. Box outside the United States; provided, that an Account, the
Obligor on which has provided, as its most recent billing address, an address
which is located in Canada or Mexico shall be an Eligible Account, but only to
the extent that the aggregate amount of Principal Receivables in all such
Accounts shall be less than 1.0% of the aggregate Principal Receivables of all
Accounts averaged as of the last day of the two most recent consecutive Due
Periods; and provided, further, that the Receivables of any such Account
constituting any such excess over such 1.0% threshold shall not be treated as
Receivables for purposes of calculating the Seller Interest, the Aggregate
Minimum Seller Interest or Minimum Aggregate Principal Receivables or the
Investor/Purchaser Percentage of any Series;

(vi) by (A) deleting the word “or” at the end of clause (v) of the definition of
“Permitted Investments,” (B) renumbering clause (vi) of such definition to be
clause (vii) thereof, and (C) adding the following new clause (vi) to such
definition:

(vi) a money market fund or a qualified investment fund rated “AAAm” or “AAAm-G”
by Standard & Poor’s and in the highest long-term rating category of Moody’s
(including funds for which the Trustee or any of its Affiliates is investment
manager or advisor); or

(vii) by deleting the definition of “Private Label Program” in its entirety and
substituting the following therefor:

“Private Label Program” means the Originator’s program of originating private
label credit card receivables primarily from sales at stores, catalogs and/or
e-commerce websites associated with one or more Affiliated Brands, as specified
in the Cardholder Guidelines.

(viii) by deleting the definition of “Unaffiliated Retailer Program” in its
entirety and substituting the following therefor:

“Unaffiliated Retailer Program” means a credit card program of the Originator to
allow holders of any private label credit card associated with one or more of
its Affiliated Brands to use the card at certain unaffiliated retail locations,
as specified in the Cardholder Guidelines.

(b) Section 2.7(b) of the Agreement is hereby amended as follows:

(i) by deleting clause (iii) thereof and substituting the following therefor:

(iii) the Seller shall represent and warrant as of each Removal Date that (x)(i)
Accounts were chosen for removal randomly and (ii) no selection procedure was
used by the Seller which is materially adverse to the interests of the Investor
Certificateholders or any Receivables Purchasers or any Enhancement Provider or
(y) Accounts were selected because of a third-party cancellation, or expiration
without renewal, of an affinity or private-label arrangement;

 

   3   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

(ii) by adding the following at the end of such section:

Notwithstanding the foregoing, any Account that (A) has a Receivables balance
equal to zero, (B) contains no Receivables which have been charged off as
uncollectible in accordance with the Servicer’s customary and usual manner for
charging off such Accounts, (C) has been irrevocably closed in a manner
consistent with the Servicer’s customary and usual procedures for closing
revolving credit card accounts and (D) has been determined to be inactive may be
removed without satisfying the requirements set forth in this Section.

(c) Section 13.1(b) of the Agreement is hereby amended to add the following
after the end of the first sentence thereof:

Notwithstanding the foregoing, no amendment described in this Section 13.1(b)
shall become effective if it would cause the Trust to fail to be a QSPE unless
the Holders of Investor Certificates evidencing Undivided Trust Interests
aggregating not less than 66 2/3 of the Investor Interest of each outstanding
Series have expressly agreed (which agreement may be in the form of an amendment
to this Agreement) that the Trust need not be a QSPE.

(d) Section 13.1 of the Agreement is hereby amended to add the following new
clause (h) after clause (g) thereof:

(h) The Trustee shall be entitled to conclusively rely on the Servicer’s
determination that an amendment described in this Section 13 will not cause the
Trust to fail to be a QSPE, which determination shall be evidenced by the
Servicer’s execution of such amendment.

SECTION 2. Consent to Execution of the Consent to Purchase and Sale Agreement.
The parties hereto consent to the execution of that certain Consent to Purchase
and Sale Agreement, of even date herewith, in the form attached hereto as
Exhibit A.

SECTION 3. Agreement in Full Force and Effect as Amended. In all other respects
the Agreement is confirmed and ratified and shall continue in full force and
effect. Henceforth, references in the Agreement to “the Agreement,” “this
Agreement,” “hereof,” “hereto” or words of similar import shall in each case be
deemed to refer to the Agreement as hereby amended.

 

   4   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

SECTION 4. Effectiveness. The amendment provided for by this Amendment shall
become effective on the date first set forth above; provided that on or prior to
such date the Trustee shall have received counterparts of this Amendment, duly
executed by the parties hereto.

SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts, each of
which when executed shall be deemed an original, but all such counterparts taken
together shall constitute one and the same instrument.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

   5   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Holder of the Exchangeable Seller
Certificate, the Servicer and the Trustee have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

CHARMING SHOPPES RECEIVABLES CORP.,

Seller and Holder of the Exchangeable Seller Certificate

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

SPIRIT OF AMERICA, INC.,

Servicer

By:   /s/ Kirk R. Simme Name:   Kirk R. Simme Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as the Trustee for CHARMING SHOPPES
MASTER TRUST

By:   /s/ Tamara Schultz-Fugh Name:   Tamara Schultz-Fugh Title:   Vice
President

 

   6   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement



--------------------------------------------------------------------------------

The undersigned hereby consent to the above Amendment to Second Amended and
Restated Pooling and Servicing Agreement:

 

CLIPPER RECEIVABLES COMPANY, LLC, as Class C Holder and as Class D-1 Holder for
the Series 2004-1

By:   /s/ R. Douglas Donaldson Name:   R. Douglas Donaldson Title:   Treasurer
STATE STREET GLOBAL MARKETS, LLC, as successor to State Street Capital
Corporation, as Administrator for Clipper Receivables Company, LLC By:   /s/
Thomas Loughlin Name:   Thomas Loughlin Title:   Vice President

BARCLAYS BANK PLC,

as Administrator for Sheffield Capital Corporation under the Series 2004-VFC

By:   /s/ Joseph Lau Name:   Joseph Lau Title:   Director

 

   7   

Charming Shoppes Amendment to

Second Amended and Restated Pooling

and Servicing Agreement